 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.12
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE


Principal Amount:  US$260,000  Dated:  April 19, 2012

 
 
1.           PROMISE TO PAY. FOR VALUE RECEIVED, GlobeTrac Inc., a Delaware
corporation (the “Borrower”) promises to pay, in lawful money of the United
States of America, to the order of Acamar investments, Inc., a Washington
corporation (the “Lender”), the principal sum of Two Hundred and Sixty Thousand
Dollars (US$260,000.00), together with the Interest Rate (as hereinafter
defined) on each advance from the date it is disbursed until the date it is
repaid, payable at the rates and in the manner provided below.  The Borrower and
the Lender are parties to a certain Loan Agreement dated as of the date hereof
(the “Loan Agreement”).  All capitalized terms in this Note will have the same
meaning as set forth in the Loan Agreement unless otherwise defined herein (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined).
 
2.           PAYMENTS.  Any advance will be conclusively presumed to have been
made to or for the benefit of the Borrower when made in accordance with the Loan
Agreement.  The Borrower promises to pay principal and interest on the principal
balance hereof as set forth in the Loan Agreement.  ALL OUTSTANDING PRINCIPAL,
INTEREST, AND SUMS DUE UNDER THIS NOTE WILL BE DUE AND PAYABLE SIX MONTHS FROM
THE DATE HEREOF.
 
3.           INTEREST.  The payment and accumulation of interest shall be
governed by the Loan Agreement.
 
4.           APPLICATION OF PAYMENTS.  Payments made hereunder will be applied
first against fees, expenses and indemnities due hereunder; secondly, against
interest due on amounts in default, if any; thirdly, against interest due; and
thereafter against principal.
 
5.           DEFAULT.  The Borrower will be in default if any of the following
happens:  (a) the Borrower fails to make any payment when due; (b) the Borrower
breaks any promise the Borrower has made to the Lender; or (c) an “Event of
Default” occurs under the Loan Agreement.
 
6.           LENDER’S RIGHTS.  The Lender may declare the entire unpaid
principal balance on this Note and all accrued unpaid interest immediately due
upon default, without notice, and then the Borrower will pay that amount.  The
Lender has all other rights available under the Loan Agreement and under
applicable law.  The Lender may hire or pay someone else to help collect this
Note and/or any judgment resulting therefrom if the Borrower does not pay.  The
Borrower also will pay Lender that amount.  This includes, subject to any limits
under applicable law, the Lender’s attorneys’ fees and the Lender’s legal
expenses whether or not there is a lawsuit, including attorneys’ fees, legal and
collection expenses whether or not there is a lawsuit, including attorneys’ fees
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction) and appeals.  If not prohibited by
applicable law, the Borrower also will pay any court costs, in addition to all
other sums provided by law.


 
PROMISSORY NOTE – Page 1

--------------------------------------------------------------------------------

 
 
7.           LATE CHARGE.  If payment is 30 days or more past due, the Borrower
will be charged a late charge of 4% of the delinquent payment as per the terms
of the Loan Agreement.
 
8.           PREPAYMENT FEE. The Borrower may prepay the Loan in full at any
time prior to the Maturity Date, but if the interest paid at that time is less
than Twenty-Six Thousand Dollars ($26,000.00), Borrower will pay a prepayment
fee in an amount equal to Twenty-Six Thousand Dollars ($26,000.00) less the
amount of interest paid at the time of prepayment.
 
9.           GENERAL PROVISIONS.  The Lender may delay or forego enforcing any
of its rights or remedies under this Note without losing them.  The Borrower and
any other person who signs, guarantees or endorses this Note, to the extent
allowed by law, waive presentment, demand for payment, protest and notice of
dishonor.
 
10.         GOVERNING LAW. This Note will be governed by and construed in
accordance with the laws of the State of Washington, subject to any such rights
and remedies that may be available to the Lender under federal law.
 
STATUTE OF FRAUDS DISCLOSURE.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.


 
BORROWER:
 
GlobeTrac Inc.
 
Per:
 


 
/s/ Joao da Costa                                      
  Joao da Costa – President
 

 
PROMISSORY NOTE – Page 2